Mr. Justice Hand, specially concurring: I am of the opinion that there is no constitutional question raised on this record and that this court is without jurisdiction to hear and determine this case and that it should be transferred to the Appellate Court, as the only question presented for decision is the construction to be placed upon section 62 of the Municipal Court act, and the construction of a statute does not involve a constitutional question. Upon the oral argument it was conceded by counsel that the only authority for using the 'form in which the judgment appealed from was entered, was section 62 of the Municipal Court act and the action of the chief justice of the municipal court based thereon. That section provides that it shall be the duty of the chief justice of the municipal court to prescribe abbreviated forms in which the judgments of that court may be entered. The question, therefore, to be decided is, was the chief justice of the municipal court authorized by that section of the statute to prescribe the form in which this judgment was entered? He was authorized to prescribe abbreviated forms, and not to prescribe abbreviations in which judgments might be entered. The object of the legislature doubtless was to eliminate from the records of the municipal court the long forms in which judgments have heretofore been entered in courts of record in this State, which was commendable, and had the forms prescribed by the chief justice of the municipal court been abbreviated there could have been no objection, constitutional or otherwise, to their use, provided they were intelligible. The form used in this case was not an abbreviated one but an unintelligible jumble of abbreviations, and does not comply with the statute. As a majority of the court are in favor of retaining jurisdiction, I agree with the view that the judgment entered is not valid.